United States Court of Appeals,

                                         Eleventh Circuit.

                                           No. 97-4427.

                                Jane ROE, II, Plaintiff-Appellant,

                                                 v.

   Robert BUTTERWORTH, Attorney General of the State of Florida, Defendant-Appellee.

                                          Nov. 24, 1997.

Appeal from the United States District Court for the Southern District of Florida (D.C. Docket No.
94-8681-CIV-JAG); Jose A. Gonzalez, Jr., Judge.

Before COX and CARNES, Circuit Judges, and FAY, Senior Circuit Judge.

       PER CURIAM:

       This suit and appeal involve a challenge to the laws of the state of Florida prohibiting

prostitution. The contentions are that such laws violate several provisions of and rights recognized

under the United States Constitution. The district court granted summary judgment in favor of the

defendant.

       We affirm the judgment of the district court for the reasons set forth in its thorough opinion

published at 958 F.Supp. 1569 (S.D.Fla.1997).

       AFFIRMED.